Order oe the Court.
On Order of the Court, a peremptory writ shall issue forthwith ordering respondent to proceed at once with statutory processing of the Detroit Edison Company’s pending petition for refund and the Detroit Edison Company’s pending requests for determination and/or redetermination of its annual franchise privilege fees as identified in our order to show cause dated April 9, 1965.
The Court finds a clear legal duty on the part of the respondent to proceed as above under sections 9 and 10 of the statute.  No other opinion to follow.
T. M. Kavanagh, C. J., and Dethmers, Kelly, Black, Souris, Smith, O’Hara, and Adams, JJ., concurred.